DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-22 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “A is at least a monosubstituted alkylene or arylene group” is better syntactically expressed as “A is an at least monosubstituted alkylene or arylene group”, because the “at least” is interpreted to refer to the substitution of the A group.  The second to last paragraph contains the word “alkines,” which appears to be a German word for “alkynes.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a side chain D2 “whereby D has no functional end group or side group.” This is unclear because the chains recited as side chain D3 appear to have numerous entries that at least have functional side groups and end groups, such as perfluoroethers (having halogen side and end groups), polyhydroxypropyl methacrylate (having hydroxy functional side groups), polyethylene glycol (see claim 3), which has hydroxyl end groups, carboxymethyldextran (having carboxy side groups and others. It is unclear, therefore, what is meant by a functional group in the context of the claims, if it does not include these groups, all of which are ordinarily understood to be functional groups. Furthermore, while the claims and specification provide examples of functional groups, the specification nowhere provides a definition of functional group so as a person of ordinary skill in the art would know what groups are and are not considered functional.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 15, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., “Influence of Binding-Site Density in Wet Bioadhesion,” Adv. Mater. 20, 3872-3876 (2006) (“Wang”).
As to claims 1-10, 12, 15, 18, 20, and 21, Wang teaches a functional polymer having the structure 

    PNG
    media_image1.png
    334
    313
    media_image1.png
    Greyscale
(Fig. 1). This structure meets general formula (1) where each group A is a monosubstituted ethylene group as required by claims 1-3, n is 0 as required by claims 1 and 6, each pendant group F is amide as required by claims 1, 4, and 5, a side chain meeting the definition of D (i), having a short side chain D1 that is a linear unsubstituted butylene group as required in claims 1 and 15 and having a terminal amine functional group, as required by claims 1, 8, and 9, a side chain that is a C2 alkyl group ethylene as required by claims 1 and 15, and having a functional group K4 that is a catechol group as required by claims 1 and 10. The polymer comprises one type of side chain D1 and one type of side chain E as required by claims 1 and 18. Wang teaches in the above formula that the polymer length y+ z is 246, and the polymers with various ratios of y to z including 40:60 are synthesized, and as such, there is a plurality of D1 and E units in the polymer. Wang states that the copolymer is random (p. 3875, col. 2).
Wang teaches the recited synthetic method; in particular, Wang teaches an initial synthesis of poly(pentafluorophenylacrylate) (p. 3875, col. 2), which is a polymer backbone comprising reactive groups that are active esters, and also esters, where the active ester group is bound directly to the polymer backbone as required by claim 7, where the active ester is an ester of pentafluorophenol as required by claim 20, and which polymer has the structure recited in claim 21. Wang teaches post modifying poly(pentafluorophenylacrylate) by reacting with 3-hydroxytyramine (i.e., dopamine as required by claim 12) to provide the E functional group, and subsequently with 1,4-diaminobutane to provide the D1 chain (p. 3875, col. 2), where the amine groups on each of the compounds meet reactive group H. 
As to claim 11, Wang teaches a side chain D1 as discussed above. Side chain D2 is optional under claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “Influence of Binding-Site Density in Wet Bioadhesion,” Adv. Mater. 20, 3872-3876 (2006) (“Wang”) in view of US 8,568,872 (“Textor”).
The discussion of Wang with respect to claim 1 is incorporated by reference. 
Wang teaches the attachment of a catechol group via dopamine, does not teach the use of anacheline bound directly to functional group F. 
	Textor teaches modifying polymers with headgroups

    PNG
    media_image2.png
    90
    185
    media_image2.png
    Greyscale
(7:1-8), which meets applicant’s definition of anacheline (specification, pp. 17-18), and further may be linked directly to a polymer C through group X which may be a carboxylate leading to an amide (8:9-15), which is the same type of linkage of dopamine to acrylate ester taught by Wang. As such, it would be a simple substitution to substitute the anacheline amine for dopamine of Wang in the method of Wang. Furthermore, Textor teaches that adsorption kinetics of catechol polymers may be enhanced by attaching a permanent positive charge to the aromatic ring (5:15-65), which is provide by the anacheline group.  It would therefore be obvious to modify the method of Wang, using bonding of anacheline to the amide group in lieu of dopamine, as Textor teaches the utility of the positive charge of anacheline to increasing adsorption kinetics, thereby arriving at the polymer of claim 13.

Claim 16, 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “Influence of Binding-Site Density in Wet Bioadhesion,” Adv. Mater. 20, 3872-3876 (2006) (“Wang”) in view of US 2009/0076241 (“Lee”) and Chua et al., “Synthesis and Thermoresponsive Solution Properties of Poly[oligo(ethylene glycol) (meth)acrylamide]s: Biocompatible PEG Analogues,” Macromolecules 45(3), 1362-1374 (2012) (“Chua”).
As to claims 16 and 17, the discussion of Wang with respect to claim 1 is incorporated by reference. Wang teaches one type of side chain E, but does not teach 2 to 8 different types of side chain D as required by claim 16, or 2 to 5 as required by claim 17. However, Lee teaches similar biomimetic compounds comprising dihydroxuphenyl derivatives, such as DMA1 or DMA2, which would provide an A-F-E unit having an E group with a catechol group. Wang teaches that the properties of such copolymers can be tailored using other side groups, including polyethylene glycol based monomers (para. 0101) to provide hydrophilicity and basic monomers such as DABMA (para. 0101). See Table 1C of Lee, showing structure of DABMA having a short chain with a terminal amine group connected to an amide group connected directly to a chain, which would provide a short chain group D1; see also Table 1A of Lee, showing PEG based monomers having long chain methoxy PEG attached to the backbone through an ester or amide linkage, which would provide a long chain group D2 as recited having no functional end group or side group. As such, Lee teaches the utility of polymers having a side chain E, and two different side chains D. 
Furthermore, while Lee does not teach the specific method of providing the three different chains by modifying a polymer backbone, Wang, as discussed previously, teaches forming the same catechol groups by reacting a poly(pentafluorophenylacrylate) active ester backbone with dopamine and with diaminobutane to form E and D1 side chains. It is further known from Chua that PEG groups can be formed as side chains by reacting methoxyPEG-NH2 with poly(pentafluorophenyl acrylate (see Scheme 2 (B), as an example, p. 1365). As such, it would be an obvious modification of the method of Wang to introduce additional PEG side chains meeting the definition of D2, as Lee teaches the utility of using PEG for adjusting hydrophilicity of catechol functional polymers, and further using the same method of modification of an active ester polymer to form such side chain, as Chua teaches that the same is a suitable method for forming polymers with PEG side chains.
As to claim 19, the discussion of Wang with respect to claim 18 is incorporated by reference. Wang does not teach an additional side chain D2 or D3. However, Lee teaches similar biomimetic compounds comprising dihydroxuphenyl derivatives, such as DMA1 or DMA2, which would provide an A-F-E unit having an E group with a catechol group. Wang teaches that the properties of such copolymers can be tailored using other side groups, including polyethylene glycol based monomers (para. 0101) to provide hydrophilicity and basic monomers such as DABMA (para. 0101). See Table 1C of Lee, showing structure of DABMA having a short chain with a terminal amine group connected to an amide group connected directly to a chain, which would provide a short chain group D1; see also Table 1A of Lee, showing PEG based monomers having long chain methoxy PEG attached to the backbone through an ester or amide linkage, which would provide a long chain group D2 as recited having no functional end group or side group. As such, Lee teaches the utility of polymers having a side chain E, and side chains D1 and D2. 
Furthermore, while Lee does not teach the specific method of providing the three different chains by modifying a polymer backbone, Wang, as discussed previously, teaches forming the same catechol groups by reacting a poly(pentafluorophenylacrylate) active ester backbone with dopamine and with diaminobutane to form E and D1 side chains. It is further known from Chua that PEG groups can be formed as side chains by reacting methoxyPEG-NH2 with poly(pentafluorophenyl acrylate (see Scheme 2 (B), as an example, p. 1365) for form D2 side chains. As such, it would be an obvious modification of the method of Wang to introduce additional PEG side chains meeting the definition of D2, as Lee teaches the utility of using PEG for adjusting hydrophilicity of catechol functional polymers, and further using the same method of modification of an active ester polymer to form such side chain, as Chua teaches that the same is a suitable method for forming polymers with PEG side chains.
As to claim 22, the discussion of Wang with respect to claim 1 is incorporated by reference. Wang does not teach an additional side chain D2 or D3 addeed prior to side chain D1 and side chain E. However, Lee teaches similar biomimetic compounds comprising dihydroxyphenyl derivatives, such as DMA1 or DMA2, which would provide an A-F-E unit having an E group with a catechol group. Wang teaches that the properties of such copolymers can be tailored using other side groups, including polyethylene glycol based monomers (para. 0101) to provide hydrophilicity and basic monomers such as DABMA (para. 0101). See Table 1C of Lee, showing structure of DABMA having a short chain with a terminal amine group connected to an amide group connected directly to a chain, which would provide a short chain group D1; see also Table 1A of Lee, showing PEG based monomers having long chain methoxy PEG attached to the backbone through an ester or amide linkage, which would provide a long chain group D2 as recited having no functional end group or side group. As such, Lee teaches the utility of polymers having a side chain E, and side chains D1 and D2. 
Furthermore, while Lee does not teach the specific method of providing the three different chains by modifying a polymer backbone, Wang, as discussed previously, teaches forming the same catechol groups by reacting a poly(pentafluorophenylacrylate) active ester backbone with dopamine and then with diaminobutane to form E and D1 side chains. It is further known from Chua that PEG groups can be formed as side chains by reacting methoxyPEG-NH2 with poly(pentafluorophenyl acrylate (see Scheme 2 (B), as an example, p. 1365) for form D2 side chains. As such, it would be an obvious modification of the method of Wang to introduce additional PEG side chains meeting the definition of D2, as Lee teaches the utility of using PEG for adjusting hydrophilicity of catechol functional polymers, and further using the same method of modification of an active ester polymer to form such side chain, as Chua teaches that the same is a suitable method for forming polymers with PEG side chains. Furthermore, while Wang in view of Lee and Chua do not recite adding side chain D2 prior to side chain D1 and side chain E, case law holds that the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). Given that the combination of Wang in view of Chua and Lee provides for adding PEG-NH2, dopamine, and diaminobutane to a poly(pentafluorophenylacrylate), the order of the addition of these components to provide a trifunctional polymer is an obvious substitution of steps within the skill of a person of ordinary skill in the art.

Claims 1-11, 14-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-308658 A (“Tanaka”) in view of Eberhardt et al., “Synthesis of pentafluorophenyl(meth)acrylate polymers: New precursor polymers for the synthesis of multifunctional materials,” Eur. Polym. J. 41, 1569-1575 (2005) (“Eberhardt”).
A partial machine translation of JP 2008-308658 A is enclosed.
As to claims 1-10, 14, 15, 18, 20, and  21, Tanaka teaches coating compositions formed from alkaline functional and acid functional copolymers, especially with alkoxides of Si, Ti, Zr, or Al (para. 0012).
As one example, Tanaka teaches polymer B-55 having structure

    PNG
    media_image3.png
    94
    515
    media_image3.png
    Greyscale

(para. 0088). This polymer has two different types of side chains, in both case meeting formula (1) where A is monosubstituted ethylene as required by claims 1-3, F in all instances is amide as required by claims 1, 4, and 5, n is 0 as required by claims 1 and 6. The first unit meets the definition of side chain E having a linear C3 alkyl group, which is propylene as required by claim 15, having a K4 group that is an alkoxy silane as required by claims 1, 10, and 14. The second unit meets the definition of side chain D1, which has a linear C3, thus propylene group as required by claims 1 and 15, ending in a terminal amine group as required by claims 1, 8, and 9. The polymer therefore has one type of side chain D1 and one type of side chain E as required by claim 18, and has a plurality of each of these side chains (5 of the first unit to 95 of the second unit). Tanaka teaches the copolymer is random (para. 0082).
Note that examples A-59 and A-60, para. 0049, are examples of the acid functional copolymer, and meet the recited definitions in the same manner except the K1 group on the D1 chain is carboxy rather than amine.
Tanaka differs from the recitation in that Tanaka does not teach the method for preparing the functional polymer by post-modifying a polymer having reactive groups G by adding the side groups sequentially to form side groups F and side chains D and E. However, the recited method for preparing multifunctional polymers is known in the art from Eberhardt, which teaches formation of polymerized pentafluorophenyl (meth)acrylate, which has polymer has ester groups, specifically active ester groups recited for reactive groups G, which are connected directly to a carbon atom of the polymer backbone as required by claim 7. Specifically, poly(pentafluorophenyl acrylate) is composed of esters of pentafluorophenol, and has the structure of claim 21 (see scheme 2). Eberhardt teaches the resin is highly reactive with compounds having amines to form amides, thus reactive group H, and different amines can be added sequentially (see scheme 1, p. 1570). Eberhardt teaches that the method of reacting the active ester polymer with amines to form polymethacrylamides having differing functionalities can be used to form multifunctional polymers, and allows the use of amines rather than corresponding (meth)acrylamides as starting material (p. 1570, 1st col.). As such, it would be obvious to a person of ordinary skill in the art to prepare the polymer of Tanaka, using the method of post modification of active ester polymer, as Eberhardt suggests this method of forming multifunctional polymers.
As to claim 11, Tanaka teaches polymers having a side chain D1. Side chain D2 is optional under claim 1.
As to claims 16 and 17, Tanaka teaches example C-60, having two side chains D-1 
(para. 0125)
    PNG
    media_image4.png
    107
    637
    media_image4.png
    Greyscale
 where one has carboxy and one has amino as the terminal end groups. While Tanaka does not show all three having amide linker, as discussed above, Tanaka clearly teaches that amine repeating units having an amide linker F and amine functional side chain D1 are contemplated by the invention. In addition, Eberhardt teaches that the poly(pentafluorophenyl acrylate) will also work, although less efficiently, with hydroxyl functional groups to form esters (p. 1575, col. 1), and as such, it would be an obvious modification of Tanaka to use one side chain E and two different side chains D.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764